Citation Nr: 1616704	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury (TBI) to include hearing loss, tinnitus, and headaches. 

2. Whether new and material evidence was received with respect to the claim of service connection for headaches. 

3. Whether new and material evidence was received with respect to the claim of service connection for hearing loss.

4. Whether new and material evidence was received with respect to the claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reclassified the issues in a way most favorable to the Veteran as further explained below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When discussing his TBI claim, the Veteran reported his symptoms as including headaches, hearing loss, and tinnitus.  Similar to psychiatric disorders, TBI is a complex disability not easily understood by non-experts.  The Veteran does not have the expertise to understand the cause of his symptoms but instead proffers a causal theory, i.e. TBI.  The Veteran's appeal, therefore, also includes the claims for the individual symptoms of hearing loss, tinnitus, and headaches.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Hearing loss, tinnitus, and headache disabilities were previously denied in a December 2006 decision by the RO.  These claims, when classified as independent disabilities, require new and material evidence to reopen.  See 38 C.F.R. § 3.156.  The RO adjudicated the issues of reopening the hearing loss, tinnitus, and headache claims in the May 2010 rating decision but did not issue a Statement of the Case (SOC) on these issues.  The AOJ should do so with consideration of the hearing testimony and the February 2010 medical opinion linking headaches to posttraumatic stress disorder.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  To the extent that hearing loss, tinnitus, and headaches may be symptoms of TBI, new and material evidence is not necessary because the Veteran has not claimed TBI previously.  

With regard to the TBI claim, the February 2010 examiner found no evidence of current symptoms that could be attributed to brain injury.  In December 2012, after the medical opinion, the Veteran submitted a report from a CT scan of his head that the examiner was unable to consider.  An addendum opinion is needed for the examiner to consider all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issues of reopening the claims of service connection for hearing loss, tinnitus, and headaches and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  

2. If reopened, complete any additional development for those appeals.

3. Forward the claims file to the February 2010 examiner, or another appropriate examiner, to provide an opinion on the TBI claim and address the following:

a. Does the evidence at least as likely as not show any current manifestation or residual of a traumatic brain injury in service? 

Please review the November 2006 CT scan and the Veteran's and his wife's hearing testimony.  Provide rationale for any conclusions.

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


